This is a companion suit to that of William Morris v. Roy Motors, Inc., et al., 181 So. 57, in which an opinion and decree were this day handed down by the court.
In this suit, the plaintiff, Mrs. Sarah Loprestie, wife of William Morris, seeks to recover judgment in her own behalf against the same defendants for personal injuries sustained by her as a result of the same accident, in the sum of $2,500. The allegations made in her petition with regard to the happening of the accident are the same as those made in the other suit and the same exception was filed on behalf of the defendants and maintained by the district judge. As in the other suit, judgment was rendered rejecting the plaintiff's demand at her costs, and she appealed.
For the same reasons as were stated in the opinion handed down in the suit of William Morris v. the same defendants, supra, it is now ordered that the judgment appealed from in this case be affirmed at the costs of the appellant.